        CASE 0:20-cr-00188-SRN Document 17 Filed 06/08/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                           Case No. 20-mj-343(1) (BRT)

 UNITED STATES OF AMERICA,                     )
                                               )
                           Plaintiff,          )
                                               )
              v.                               )   FINDING OF PROBABLE CAUSE
                                               )   AND ORDER OF DETENTION
 GARRETT PATRICK ZIEGLER,                      )
                                               )
                           Defendant.          )

      This matter came before the Court on June 4, 2020, for a hearing on probable

cause and detention. The Defendant (“Mr. Ziegler”) appeared in custody and was

represented by his appointed counsel, Ryan Garry, Esq.        The United States was

represented by Assistant United States Attorney Alexander Chiquoine. The hearing

was held via video teleconference (“VTC”) due to the COVID-19 pandemic.            Mr.

Ziegler was informed of his right to an in person hearing, but consented to the hearing

proceeding by VTC.

      Mr. Ziegler is presently charged by a criminal complaint. Mr. Ziegler made

his initial appearance on June 2, 2020 and the United States moved for detention.

      At the hearing, the United States called one witness, ATF Special Agent Sara

Thomas, and introduced, without objection, Government’s Exhibits 1–11. Special

Agent Thomas testified on issues related to probable cause and detention.          Mr.

Ziegler did not call any witnesses, or present any evidence. Counsel for both parties

presented arguments related to probable cause and detention.         Pretrial Services
          CASE 0:20-cr-00188-SRN Document 17 Filed 06/08/20 Page 2 of 4




prepared a bond report, which recommended that Mr. Ziegler be detained pending

trial.

         After considering the Pretrial Services report, the testimony of Special Agent

Thomas, the exhibits introduced by the United States, the arguments of counsel, the

serious nature of the current charges, the fact that arson is a presumptive detention

charge (18 U.S.C. § 3142(e)(3)(C)), and the factors listed in 18 U.S.C. § 3142(g), the

Court concluded as follows.      First, the Court found there was probable cause to

support the charges against Mr. Ziegler in the criminal complaint.         Second, the

Court found that although Mr. Ziegler successfully rebutted the presumption of

detention, the United States met its burden to show: (a) by a preponderance of the

evidence that no condition or combination of conditions of release will reasonably

assure Mr. Ziegler’s appearance as required at future court proceedings, and (b) by

clear and convincing evidence that no condition or combination of conditions of

release will reasonably assure the safety of the community. Accordingly, the Court

grants the United States’ motion for detention.

                                 FINDINGS OF FACT

         1.   Mr. Ziegler is charged with two counts: (a) aiding and abetting arson (18

U.S.C. §§ 2 and 844(i)) and (b) aiding and abetting possession of unregistered

destructive devices (18 U.S.C. § 2; 26 U.S.C. § 5861(c)). Arson carries a five year

mandatory minimum sentence with a 20 year maximum sentence.

         2.   The affidavit of Special Agent Thomas (Gov’t Ex. 1), the testimony of

Special Agent Thomas, and the exhibits introduced by the Government support the




                                            2
        CASE 0:20-cr-00188-SRN Document 17 Filed 06/08/20 Page 3 of 4




conclusion that there is probable cause to believe Mr. Ziegler committed the crimes

charged.

      3.   The facts and circumstances of the crimes with which Mr. Ziegler is

charged are serious. It is alleged that on May 29, 2020, working in concert with the

co-defendant, Mr. Ziegler caused fire damage to the Dakota County Western Service

Center in part by detonating Molotov cocktails inside the building. This alleged

conduct constitutes a crime of violence and also involves the use of fire and a

destructive device.

      4.   Solely for the purpose of setting detention, the Court finds that the weight

of this evidence supports detention.

      5.   The bond report indicates that Mr. Ziegler has no criminal history besides

minor traffic infractions. It indicates that Mr. Ziegler lives with his mother and has

for many years. It also states that Mr. Ziegler has held consistent employment for

approximately four years.

      6.   Mr. Ziegler’s counsel proffered evidence of mental health issues. Mental

health issues were discussed in the bond report.

                            CONCLUSIONS OF LAW

       Based upon the foregoing, the Court makes the following conclusions of law:

      1.     There is probable cause to believe that Mr. Ziegler committed the crimes

charged in the complaint.

      2.     Based on the Pretrial Services bond report, the arguments of counsel,

the serious nature of the pending charges, the weight of the evidence, and Mr.




                                          3
        CASE 0:20-cr-00188-SRN Document 17 Filed 06/08/20 Page 4 of 4




Ziegler’s mental health, and considering the factors outlined in 18 U.S.C. § 3142(g),

no condition or combination of conditions will reasonably assure Mr. Zieglers’s

appearance as required for future proceedings, or the safety of the community should

he be released pending trial. See United States v. Sazenski, 806 F.2d 846, 848 (8th

Cir. 1986) (recognizing that either danger to the community or risk of flight is

sufficient to authorize detention).

      For the foregoing reasons, IT IS HEREBY ORDERED that:

      1.   The motion of the United States for detention is GRANTED;

      2.   The Defendant is committed to the custody of the Attorney General for

confinement in a correctional facility separate, to the extent practicable, from persons

awaiting or serving sentences or being held in custody pending appeal;

      3.   The Defendant shall be afforded reasonable opportunity to consult

privately with counsel; and

      4.   Upon Order of the Court or request by the United States Attorney, the

person in charge of the corrections facility in which the Defendant is confined shall

deliver the Defendant to the United States Marshal for the purpose of appearance in

connection with further court proceedings.



Dated: June _____,
          e __ __, 2020.

                                        ______________________________________
                                        Becky R. Thorson
                                        United States Magistrate Judge




                                           4
